Citation Nr: 1748303	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-01 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder with mixed anxiety and depression mood, chronic.

2.  Entitlement to an initial rating in excess of 10 percent for migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1983 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

This claim was previously before the Board in February 2016, at which time the Board remanded it for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets additional delay, the Board finds that another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Veteran was asked to RSVP for new VA examinations for his headaches and mental disorder in compliance with the August 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  However, the Veteran never returned phone calls or responded to correspondence to schedule the examination, so they were cancelled. 

The Board acknowledges the provisions of 38 C.F.R. § 3.655 (2016) regarding action to be taken when a Veteran fails to report for a VA examination scheduled in conjunction with a claim for increase.  38 C.F.R. § 3.655(b).  Here, however, the supplemental statement of the case which provides the Veteran with notice of the provisions of 38 C.F.R. § 3.655(b) appears to have been sent to an address other than the Veteran's last address of record.  

The Board also notes that the Veteran's last address of record may not be his current address, as correspondence was recently returned to VA that utilized this address.  However, the Veteran has not informed VA that his address of record has changed.  As the Veteran has moved several times during the pendency of this claim, the RO should attempt to verify the Veteran's address prior to sending any additional communication.

Accordingly, the Board finds that given the above, and affording the Veteran the benefit of the doubt, the Veteran should be scheduled for a new VA examination.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's mailing address and telephone number using all available reasonable means, including contacting the representative currently granted the Veteran's power of attorney, and examining the address currently being used by VA for the purpose of paying the Veteran his VA compensation benefits.

2.  Schedule the Veteran for VA examinations to determine the severity of his service-connected psychiatric and migraine headache disabilities.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.

For the Veteran's adjustment disorder with mixed anxiety and depression mood, the examiner should comment of the extent to which the Veteran's disability impairs his occupational and social functioning.

For the Veteran's migraine headaches, the examiner should opine as to whether they consist of characteristic prostrating attacks averaging one in two months over the last several months; characteristic prostrating attacks occurring on an average once a month over the last several months; or very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.











	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


